Case 19-12809-JKS           Doc 560        Filed 05/10/19 Entered 05/10/19 13:05:50                     Desc Main
                                          Document      Page 1 of 2




GIBBONS P.C.
Karen A. Giannelli, Esq.
Mark B. Conlan, Esq.
Brett S. Theisen, Esq.
One Gateway Center
Newark, New Jersey 07102
Telephone: (973) 596-4500
Facsimile: (973) 596-0545
E-mail: kgiannelli@gibbonslaw.com
         mconlan@gibbonslaw.com
         btheisen@gibbonslaw.com

Counsel to the Debtors
and Debtors-in-Possession

                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF NEW JERSEY


In re:                                                      Chapter 11

NEW ENGLAND MOTOR FREIGHT, INC.,                            Case No. 19-12809 (JKS)
et al.,
                                                            (Jointly Administered)
                                      1
                           Debtors.



    NOTICE OF CANCELLATION OF AUCTION AND SELECTION OF STALKING
                HORSE BIDDER AS THE SUCCESSFUL BIDDER

PLEASE TAKE NOTICE OF THE FOLLOWING:

              On April 8, 2019, the United States Bankruptcy Court for the District of New
Jersey (the “Bankruptcy Court”) entered the Order (I) Approving Bidding Procedures in
Connection with the Sale of Substantially All Assets of Debtors’ Eastern Freight Ways, Inc. and
Carrier Industries, Inc.; (II) Scheduling an Auction and Hearing to Consider the Sale of Assets;
and (III) Approving Form and Manner of Notice Thereof (the “Bidding Procedures Order”)
[Docket No. 427].

1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are
as follows: New England Motor Freight, Inc. (7697) (“NEMF”); Eastern Freight Ways, Inc. (3461)(“Eastern”);
NEMF World Transport, Inc. (2777); Apex Logistics, Inc. (5347); Jans Leasing Corp. (9009); Carrier Industries,
Inc. (9223) (“Carrier”); Myar, LLC (4357); MyJon, LLC (7305); Hollywood Avenue Solar, LLC (2206); United
Express Solar, LLC (1126); and NEMF Logistics, LLC (4666).



                                                                                               2728708.1 115719-100281
Case 19-12809-JKS      Doc 560     Filed 05/10/19 Entered 05/10/19 13:05:50            Desc Main
                                  Document      Page 2 of 2


               The Bidding Procedures Order set the deadline by which Qualified Bids must
actually be received by the parties set forth in the Bidding Procedures Order as May 9, 2019, at
4:00 p.m. (ET) (the “Bid Deadline”). The Bidding Procedures Order set the auction for May 14,
2019, at 10:00 a.m. (ET).

               The Debtors did not receive any Qualified Bids (other than the bid submitted by
Estes Express Lines (the “Stalking Horse Bidder” or “Estes”) pursuant to that certain Asset
Purchase Agreement by and between among NEMF, Eastern, Carrier and Estes dated April 17.
2019) prior to the Bid Deadline. Accordingly, pursuant to the Bidding Procedures Order, the
Debtors will not conduct an auction.

               The Debtors have selected the Stalking Horse Bidder as the Successful Bidder and
shall seek approval of the sale of the Acquired Assets to the Stalking Horse Bidder at the Sale
Hearing.

              The Sale Hearing to consider approval of the sale of the Acquired Assets to the
Stalking Horse Bidder free and clear of all liens, claims, and encumbrances will be held before
The Honorable John K. Sherwood, United States Bankruptcy Judge, on May 16, 2019, at
10:00 a.m. (E.T.). The Sale Hearing may be adjourned by the Debtors from time to time
without further notice to creditors or other parties in interest other than by announcement of
the adjournment in open court on the date scheduled for the Sale Hearing or by filing a hearing
agenda or notice on the docket of the Debtors’ chapter 11 cases.

Dated: May 10, 2019
                                            GIBBONS P.C.

                                            By:/s/ Karen A. Giannelli
                                               Karen A. Giannelli, Esq.
                                               Mark B. Conlan, Esq.
                                               Brett S. Theisen, Esq.
                                               One Gateway Center
                                               Newark, New Jersey 07102
                                               Telephone: (973) 596-4500
                                               Facsimile: (973) 596-0545
                                               E-mail: kgiannelli@gibbonslaw.com
                                                        mconlan@gibbonslaw.com
                                                        btheisen@gibbonslaw.com

                                               Counsel to the Debtors
                                               and Debtors-in-Possession




                                              -2-
                                                                              2728708.1 115719-100281
